Exhibit 10.1

 

SEPARATION AGREEMENT, WAIVER AND RELEASE

 

Separation Agreement, Waiver and Release (“Agreement”) by and among Medical
Staffing Network, Inc. (“MSN”), Medical Staffing Network Holdings, Inc.
(“Holdings”) and Gregory K. Guckes (“Employee”).

 

Recitals

 

A.            MSN, Holdings and Employee are parties to an Employment Agreement
(the “Employment Agreement”) dated as of June 9, 2003.

 

B.            MSN, Holdings and Employee desire to terminate the Employment
Agreement subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.             Resignation; Termination of Employment Agreement.  Employee
hereby resigns from all positions held by him with MSN effective June 7, 2004
(the “Effective Date”) and such resignation is hereby accepted by MSN.  The
Employment Agreement is hereby terminated effective as of June 7, 2004;
provided, however, MSN, Holdings and Employee acknowledge and agree that each of
Section 6(j) (Survival of Operative Sections), Section 7 (Restrictive
Covenants), Section 8 (Injunctive Relief), Section 10 (Taxes) and Section 13
(Severability and Governing Law) shall remain in full force and effect.

 

2.             Severance.  MSN agrees to pay as severance to Employee an amount
equal to 12 months’ salary plus other compensation to which Employee is entitled
as of the Effective Date minus any applicable withholding and similar taxes
required by law (the “Severance Amount”).  The Severance Amount shall be paid to
Employee in accordance with MSN’s normal payroll practices.  In addition, MSN
agrees to pay to Employee on the Effective Date an amount equal to $9,443.31
minus any applicable withholding and similar taxes required by law (the “Accrued
Vacation Amount”), which amount represents accrued vacation for the period
commencing on June 9, 2003 and ending on the Effective Date.  To the extent
permitted by MSN’s health plans, Employee will continue to receive the health
benefits provided to him as of the Effective Date for the 12-month period
following the Effective Date.  Employee acknowledges and agrees that upon
payment of the Severance Amount and the Accrued Vacation Amount, no wages,
commission, bonuses, sick pay, personal leave pay, severance pay, vacation pay
or other compensation or payments or form of remuneration of any kind or nature
is or will be owed to him under this Agreement or the Employment Agreement.

 

3.             Release.  Employee, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, for himself and his
heirs, executors, administrators, successors, personal representatives and
assigns, does hereby remise, release, acquit, satisfy and forever discharge MSN
and Holdings, and their respective predecessors,

 

--------------------------------------------------------------------------------


 

subsidiaries, affiliates, officers, employees, stockholders, directors,
attorneys, sureties, successors and assigns (collectively, the “MSN Parties”),
of and from any claim and all causes of action, contracts, agreements, promises,
claims for tort or negligence, damages, claims for wages and demands whatsoever,
in law or in equity, under state, federal or local law, including but not
limited to claims arising under 29 U.S.C. §201 et.seq., 29 U.S.C. §623, Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §1981, Chapter 760 of the Florida
Civil Rights Act, and all other causes of action which Employee ever had, now
has, or he or any of his heirs, executors, administrators, successors, personal
representatives or assigns hereafter can, shall or may have against the MSN
Parties or any of them, known, unknown, foreseen or unforeseen from the
beginning of the world to the Effective Date.

 

4.             Claims and Lawsuits.  Employee agrees not to file any claims or
lawsuits against any of the MSN Parties with any court or governmental agency. 
If Employee is requested to participate in any lawsuit, other proceeding, or
investigation against any of the MSN Parties, Employee agrees to immediately
notify MSN in writing of such request, to the extent permitted by applicable
law.

 

5.             Confidentiality.  Employee agrees to keep the existence of this
Agreement confidential and not to make or cause to have made any disparaging or
negative remarks about any of the MSN Parties.  Employee further agrees not to
disclose to any third party the terms of this Agreement; provided, however, the
Employee may make such disclosure if, in the opinion of counsel, it is
determined that such disclosure must be made (i) in order that Employee does not
violate any applicable law, (ii) to comply with any proper request of any
governmental or judicial authority having proper jurisdiction and authority to
require such disclosure, (iii) to comply with any properly issued subpoena or
(iv) as otherwise required by applicable law; and provided, further, that in the
event of any such determination, Employee agrees to notify MSN as promptly as
practicable prior to disclosure.

 

6.             Return of Company Property.  Except for the equipment described
on Schedule 1 to this Agreement which MSN has agreed to allow Employee to retain
for his personal use, Employee hereby certifies that all property of the MSN
Parties in his possession or control including, but not limited to, credit
cards, keys, cellular telephones, computers, computer manuals and disks,
equipment, employee manuals, letters and reports, has been returned to MSN and
that all returned equipment and computers are in good working order, ordinary
wear and tear excepted.

 

7.             No Admission.  The parties understand that nothing in this
Agreement shall be construed as an admission or evidence of liability for any
violation of the law, willful or otherwise, by any entity or person.

 

8.             Representations of Employee.  By signing this Agreement, Employee
acknowledges that he has:

 

(a)           been advised to review this Agreement with counsel of his choice
and has been given twenty-one (21) days in which to consider signing this
Agreement;

 

 

2

--------------------------------------------------------------------------------


 

(b)           seven (7) days in which to revoke this Agreement by written notice
to MSN;

 

(c)           fully read and understands the terms of this Agreement including,
without limitation, the release set forth in Section 3;

 

(d)           signed this Agreement freely and voluntarily; and

 

(e)           not relied on any representation or statement made by any of the
MSN Parties or any of the MSN Parties’ respective agents or employees, except
those set forth in this Agreement.

 

9.             Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel against the enforcement of
any provision of this Agreement, except by written instrument signed by the
party charged with the waiver or estoppel.  No written waiver shall be deemed to
be a continuing waiver unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of the term or condition for the future or as to any act
other than that specifically waived.

 

10.           Governing Law; Venue and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
without regard to conflicts of law principles.  Venue and jurisdiction of all
actions relating to the performance or interpretation of this Agreement may be
brought only in the courts of the State of Florida located in Palm Beach County
or in the United Stated District Court for the Southern District of Florida. 
The parties consent to personal jurisdiction in the courts described in this
Section for the purpose of all actions, and waive all objections to venue and
the right to assert that a court chosen under this Section is improper based on
the doctrine of forum non conveniens.

 

11.           Attorneys’ Fees.  If litigation is brought concerning this
Agreement, the prevailing party shall be entitled to receive from the
nonprevailing party, and the nonprevailing party shall immediately pay upon
demand, all reasonable attorneys’ fees and expenses of the prevailing party. 
Except as otherwise provided in this Agreement, each party shall pay its own
legal fees and disbursements and other expenses incurred in connection with this
Agreement.

 

12.           Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and delivered personally or
sent by certified or registered mail, postage prepaid, return receipt requested
(deemed delivered five business days after the date sent) addressed to the
address of the applicable party appearing on the signature page of this
Agreement.  Any party may by notice given in accordance with this Section to the
other party designate another address or person for receipt of notices.

 

13.           Binding Effect.  This Agreement shall inure to the benefit of and
be legally binding upon all successors and assigns of the Company.

 

14.           Entire Agreement; Amendment.  This Agreement constitutes the
entire understanding of the parties and supersedes all discussions,
negotiations, agreements and understandings, whether oral or written, with
respect to its subject matter.  This Agreement may

 

3

--------------------------------------------------------------------------------


 

be modified only by a written instrument properly executed by the Employee, MSN
and MSN Holdings.

 

15.           Severability.  If any one or more of the provisions of this
Agreement is held invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, legal and
enforceable provision which comes closest to the intent of the parties.

 

16.           Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
agreement.

 

17.           WAIVER OF JURY TRIAL.  IF LITIGATION IS BROUGHT TO ENFORCE THIS
AGREEMENT, THE PARTIES KNOWINGLY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM
HAS TO A TRIAL BY JURY.  THE PARTIES AGREE THIS PROVISION IS A MATERIAL
INDUCEMENT TO THE PARTIES’ ENTERING INTO THIS AGREEMENT.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

MEDICAL STAFFING NETWORK, INC.

 

By:

/s/

Robert J. Adamson

 

Name:

 

Robert J. Adamson

 

Title:

 

Chief Executive Officer

 

Address:

 

901 Yamato Road, Suite 110

 

 

Boca Raton, Florida 33431

 

 

MEDICAL STAFFING NETWORK HOLDINGS, INC.

 

 

By:

/s/

Robert J. Adamson

 

Name:

 

Robert J. Adamson

 

Title:

 

Chief Executive Officer

 

Address:

 

901 Yamato Road, Suite 110

 

 

Boca Raton, Florida 33431

 

 

By:

/s/

Gregory K. Guckes

 

Name:

Gregory K. Guckes

 

Address:

c/o Medical Staffing Network Holdings, Inc.

 

 

901 Yamato Road, Suite 110

 

 

Boca Raton, Florida 33431

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EQUIPMENT RETAINED BY EMPLOYEE

 

1              IBM T40 Laptop Computer

1              Port Replicator

1              Linksys Wireless Router

1              Booster

1              Ink Jet Printer

1              APC Surge Protector

 

--------------------------------------------------------------------------------